Title: Enclosure: Edmund Randolph to Jean-Antoine-Joseph Fauchet, 25 June 1794
From: Randolph, Edmund
To: Fauchet, Jean-Antoine-Joseph


                  
                     Sir,
                     Philadelphia June 25, 1794.
                  
                  We have just received intelligence, that the Ship sometimes called Vanstabel, at others Chickamogga, and at others Isaac, is at Reedy Island, in the River Delaware. The circumstances of this vessel have for some time past attracted the attention, and excited much dissatisfaction in the Government; but it was expected, that she had long ago been divested of the Character, which was offensive to the United States.  We possess complete proof, that she was equipped for war, by Mr John Cooper of virginia, in norfolk: that Mr Cooper, having promised, on the application of the Collector of that port, to land six Guns, did put them on board of a pilot boat and send them to Norfolk: that the same boat returned at night, and the guns were again taken on board of the ship; that a revenue cutter was dispatched to detain her, but she had sailed a few hours, before the Cutter could get down the river; and that she now makes a part of the French Fleet in the Delaware.
                  As I entertain the most perfect confidence that you will not countenance a conduct, contrary to our laws, and the maxims, which we have adopted; it has been thought more advisable to communicate this case to you, with the belief and expectation that you will cause it to be redressed, than to pursue those measures which the proceedings of Mr Cooper would warrant. An Officer shall bear to the fleet any dispatches, which you may think proper, in order that the ship may be reduced from a vessel of war to one merely mercantile.  This being done, the Government will not require her to be further interrupted. I have &c.
                  
                     E. Randolph
                  
               